ORDER

PER CURIAM.
Defendant Darryl Shannon appeals the denial of his motion to vacate judgment and sentence for unlawful use of a weapon, § 571.030.1(1), RSMo 1994; and resisting arrest, § 575.150, RSMo 1994. Shannon was sentenced to nine years in the Department of Corrections on each count to be served concurrently.
We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b).